Case 1:21-cv-03267-MKB-TAM Document1 Filed 06/09/21 Page 1 of 4 PagelD #: 1

UNITED SPATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

meee eee eee RH ee ee ee ee ee eee ee re re ee er ee ee i N

IAYANTHE ATHUKORALA,
Plaintiff, Docket No:

COMPLAINT
- against -

TRADER JOR’S EAST, INC, d/b/a TRADER JOE'S. JURY DEMANDED
Defendant.

ee ee ee i ee ee ne ee ee am ce a ee et ae et es Se ee de Re ee ee ee ee x

Plaintiffs, through her attorneys, CHARLES C. DESTEFANO, ESQ., complaining of

the defendant, alleges as follows:

FIRST: That at all times hereinafter mentioned, the plaintiff was and still is a resident
of the County of Richmond, City and State of New York.

SECOND: Upon information and belief, and at all dimes hereinafter mentioned, the
defendant, TRADEROS JOE’S EAST, INC. d/b/a PRADER JOE'S (hereinafter “TRADER JOF’S)
was and still is a foreign business corporation, organized and existing pursuant to the law of the state
of Massachusetts and is authorized to do business in the state of New York.

THIRD: That jurisdiction properly dies with the Federal District Court by virtue of
the diversity of the citizenship of the plaintiff and defendant as set forth in Title 28 U.S.C.
Section 1332 and the nature of this action being over the amount in question, exceeding the sum
of SEVENTY FIVE THOUSAND AND 00/100 ($75,000.00) DOLLARS, exclusive of interest
and costs.

FOURTH: Upon information and belief, and at afl Gmes hereinaflier mentioned, the

defendant, TRADER JOE’S, maintains a supermarket located at 2385 Richmond Avenue, County
of Richmond, City and State of New York, (hereinafter referred to as “the premises”).
FIFTH: Defendant TRADER JOE’S is vicariously liable for the actions of its
employees during the course and scope of their employment.

SIXTH: That on the 6th day of October, 2020, at approximately 12:00 p.m., the plaintiff,
JAYANTHI ATILUIORALA. was lawfully and properly upon satd premises, when suddenly.
and without warning or notice, plaintiff was caused and did become seriously injured when an
employee of defendant pushing a shopping cart loaded with merchandise struck plaintiff,
knocking her to the ground,

SEVENTH: That the accident herein and the injuries resulting to the plaintiff, JAYANTHI
ATHUKORALA, were caused by reason of the negligence and carelessness of the defendant,
their agents, servants and/or employees, in creating, causing, permitting and/or allowing a
dangerous condition to exist and be on the defendant’s premises; to be, become and remain ina
dangerous, unsafe, and improper condition; in creating, causing, permitting, and/or allowing said
personal property to be and remain in an unsafe, improper, and dangerous condition; in failing to
remedy said dangerous condition, specifically in stacking the said shopping cart too high with
merchandise so as not to be able to observe customers, and in not failing to yield to customers
while pushing the shopping cart, in not taking proper precautions pushing the shopping cart and
in not checking for nearby customers before proceeding with said shopping cart and in being
generally negligent and careless under the circumstances.

EIGHTH: That upon information and belief, the aforementioned dangerous condition
was created by defendants.
NINETH: That defendants. their servants. supervisors, agents. shareholders, and/or

employees permitied the existence of the dangerous condition, allowed the dangerous
Case 1:21-cv-03267-MKB-TAM Document1 Filed 06/09/21 Page 3 of 4 PagelD #: 3

condition to be created, and allowed the dangerous condition to remain; and that defendants
knew or showd have known of the dangerous condition if they had exercised due dilipence and
reasonable care.

TENTH: That by reason of the aforesaid accident, plainuff, JAYANTHI
ATHUKORALA was rendered sick, lame and disabled; suffered, still suffers, and will continue
io suffer for some time to come from great physical and mental pain; permanent bodily injuries
and nervous shock; has expended, and will in the future be required to expend. great and
considerable sums of money for hospital, medical care and treatment; and was incapacitated from
attending to her usual duties, all to her damage in an amount which exceeds the jurisdictional

limits of all lower courts which would otherwise have jurisdiction.

WHEREFORE, the plaintiff, JAYANTH] ATHUKORALA demands judginent against
the defendants, in the amounts sought in theses causes of action which exceed
the monetary furisdictional limits of any and all lower courts which would otherwise have
jurisdiction, and amounts to be determined at the trial of this action, together with the costs and

disbursements of this action.

DATED: Staten Island, New York
Tu r| & 7) Zary

Law Office of Charles C, DeStefano

C4674 3E—

CHARLES C, DES TEFANO, ESQ.
Attorneys for Plaintiff

1082 Victory Blvd.

Staten Island, New York 10301
718-390-0580

 
Case 1:21-cv-03267-MKB-TAM Document 1 Filed 06/09/21 Page 4 of 4 PagelD #: 4

TO: Trader Joe’s East Inc.
c/o Paracorp Incorporated
2804 Gateway Oaks Drive. #100
Sacramento CA 95833
